                   Case 3:19-cv-01025-WHO Document 15-1 Filed 05/31/19 Page 1 of 1




                                         UNITED STATES DISTRICT COURT

                                     NORTHERN DISTRICT OF CALIFORNIA


           ERIK ESTAVILLO,                                    Case No.: 19-cv-01025-CRJ
                           Plaintiffs,                        CERTIFICATE OF SERVICE
                     v.

           BEHAVIOUR INTERACTIVE, et al.,
                           Defendants.



         I, the undersigned, hereby certify that:

             (1)      I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                      California; and

             (2)      On 5/31/2019, I SERVED a true and correct copy(ies) of the attached, by placing said
                      copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                      depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                      interoffice delivery receptacle located in the Clerk’s office.


               Erik Estavillo
               3284 Cortese Circle
               San Jose, CA 9512


         Dated: 5/31/2019


                                                           Susan Y. Soong
                                                           Clerk, United States District Court



                                                           By:
                                                           Betty Walton,




Service_Certificate _CRD
rev. August 2018
